FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 10, 2022

                                     No. 04-22-00410-CV

                                     ALL OCCUPANTS,
                                         Appellant

                                               v.

                                 V&S TOTAL TRADE, LLC,
                                        Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2022CV01033
                       Honorable David J. Rodriguez, Judge Presiding


                                        ORDER
        Court reporter Kay Counseller filed an affidavit of no record in this appeal, as none was
taken on the day the trial court signed the judgment being appealed from. However, the hearing
that led to the trial court’s final judgment was scheduled for May 20, 2022, and appears to have
been held on May 27, 2022. We order court reporter Kay Counseller to file the record of the
hearing on May 27, 2022, (or an affidavit of no record for that date) within ten days of this
order.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court